Exhibit 10.9

COLLATERAL ASSIGNMENT AGREEMENT

THIS COLLATERAL ASSIGNMENT AGREEMENT (the “Assignment”), executed and delivered
this 2nd day of October, 2007, by (i) ELANDIA, INC. (the “Assignor”), a Delaware
corporation, to and in favor of (ii) STANFORD INTERNATIONAL BANK LTD., an
Antiguan banking corporation (the “Assignee”).

WITNESSETH:

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(the “Stanford Credit Agreement”) by and among Assignor and Assignee, the
Assignee has agreed to make a loan to Assignor in the principal amount of
$5,500,000 (the “Stanford Loan”); and

WHEREAS, on the terms and conditions set forth in that certain Credit Agreement
dated as of the date hereof (the “Elandia Credit Agreement”) by and among
Assignor and Desca Holding, LLC, a Delaware limited liability company
(“Borrower”), Assignor has agreed to make a loan to Borrower in the principal
amount of $5,000,000 (the “Elandia Loan”); and

WHEREAS, the making of the Stanford Loan is a condition precedent to the making
of the Elandia Loan; and

WHEREAS, as a condition to receipt of the Elandia Loan, Borrower and its
principal member, Jorge Enrique Alvarado Amado, an individual (“Guarantor”), as
applicable, executed in favor of Assignor a Secured Promissory Note, those
certain Pledge and Security Agreements, and that certain Guaranty, all of which
are dated as of the date hereof (such documents, together with all documents and
instruments executed in connection therewith and delivered pursuant thereto,
collectively, the “Elandia Loan Documents”); and

WHEREAS, among the conditions precedent to the making of the Stanford Loan, the
Assignee has required that Assignor assign to the Assignee, as security for the
Obligations (as defined in the Stanford Credit Agreement), all of its right,
title, and interest under the Elandia Loan Documents including, without
limitation, in and to any and all rights of indemnity, whether at common law or
otherwise, under the Elandia Loan Documents; and

WHEREAS, the Assignor and the Assignee desire to provide hereby for the
assignment of such rights on the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be legally bound hereby, the Assignor and the
Assignee covenant and agree as follows:

1. Incorporation of Recitals. The recitals to this Assignment (including,
without limitation the defined terms set forth therein) are incorporated herein
by reference thereto as if fully set forth in this Assignment.

2. Defined Terms. Any capitalized terms used in this Assignment or the recitals
hereto which are not defined herein or therein, but which are defined in the
Stanford Credit Agreement, shall have the meanings ascribed to such terms in the
Stanford Credit Agreement.

3. Collateral Assignment.

(a) As security for the prompt payment, performance, satisfaction, and discharge
of the Obligations, the Assignor hereby assigns to the Assignee all of the
Assignor’s right, title, and interest in and to, but none of its obligations,
duties, or liabilities under, the Elandia Loan Documents (collectively, the
“Contract Rights”).

(b) Upon the occurrence and during the continuance of an Event of Default,
Assignee shall have the right, upon giving written notice to Assignor, to pursue
all Contract Rights in the name of Assignor and/or its successors and assigns.
Unless and until the Assignee shall have notified the Assignor in writing that
an Event of Default has occurred and is continuing and that the Assignee desires
to enforce the Contract Rights, the Assignor shall have the exclusive right to
enforce the Contract Rights.

(c) The Assignor shall be exclusively responsible for all costs, expenses,
damages and liabilities which relate to or arise in connection with the pursuit
of all Contract Rights, the enforcement thereof, and the facts and circumstances
underlying such Contract Rights, whether such claim is pursued by Assignor or
Assignee.

4. Assignee Not Bound to Pursue Claims; No Liabilities Assumed by Assignee.
Notwithstanding any legal presumption or anything contained herein to the
contrary, Assignee shall not be obligated by reason of its acceptance of this
Assignment to perform any duty, obligation or liability of, or enforce any right
of, Assignor with respect to any Contract Right, and Assignor hereby agrees to
indemnify Assignee and its partners, managers, stockholders, directors,
officers, employees, affiliates and representatives and save them harmless from
and against any and all loss, liability, damage or expense arising from or as a
result of any claim by any party arising under or in connection with any
Contract Rights or this Assignment or as a result of the execution and delivery
of this Assignment or the enforcement of Assignee’s rights and remedies
hereunder. Neither the acceptance of this Assignment nor the collection of any
proceeds in connection with any Contract Right shall constitute a waiver of any
rights of Assignee under the Stanford Credit Agreement or any related documents,
or with respect to any collateral now or hereafter mortgaged, pledged or
assigned as collateral to the Assignee.

5. Notices.

(a) Promptly after the Assignor learns of facts or circumstances which could
reasonably be expected to constitute the basis of a claim against Borrower or
the Guarantor for indemnity or otherwise under any of the Elandia Loan Documents
or which would otherwise constitute any breach of the representations,
warranties, covenants, or other obligations (whether express or implied) of the
Borrower or Guarantor thereunder, Assignor shall notify Assignee thereof in
writing in reasonable detail.

 

2



--------------------------------------------------------------------------------

(b) The Assignor shall promptly notify the Assignee of each significant
development with respect to any of the Contract Rights promptly after the
occurrence of that development and shall promptly provide to the Assignee
reasonably detailed written information regarding the Contract Rights.

(c) Any notices to be delivered hereunder, shall be delivered in accordance with
the notice provisions set forth in the Stanford Credit Agreement.

6. Modification of Purchase Documents. The Assignor hereby represents and
warrants to the Assignee that the Assignor has delivered to the Assignee true,
correct, and complete copies of the Elandia Loan Documents as in effect on the
date hereof. After the date hereof, the Assignor shall not modify, supplement,
or waive any provision of the Elandia Loan Documents without the prior written
consent of Assignee (provided that, so long as no Event of Default has occurred
and is continuing, such written consent shall not be unreasonably withheld).

7. Entire Agreement. This Assignment constitutes the entire agreement, and
supersedes all prior and contemporary agreements, commitments and
representations, whether oral or written, between the Assignor and the Assignee
with respect to the subject matter hereof.

8. Modifications. No provision of this Assignment may be modified, supplemented,
or waived unless such modification, supplement or waiver is set forth in a
written agreement executed by the Assignor and the Assignee.

9. Governing Law. The construction, interpretation, and enforcement of this
Assignment shall be governed by the domestic, internal laws (but not the law of
conflicts of law) of the State of Florida.

10. Counterparts; Signature by Facsimile. This Assignment may be executed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument, but all of such counterparts taken
together shall be deemed to constitute one and the same instrument. Any party to
this Assignment may deliver an executed copy hereof or any related document by
facsimile transmission to another party hereto or thereto and any such delivery
shall have the same force and effect as any other delivery of a manually signed
copy of this Assignment.

11. Binding Effect. This Assignment shall be binding upon, and inure to the
benefit of, the Assignor, the Assignee, and their respective successors and
permitted assigns.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has executed and delivered this Assignment to
the Assignee as of the day and year first above written.

 

ASSIGNOR: ELANDIA, INC. By:   /s/ Harley L. Rollins   Name:   Harley L. Rollins
  Title:   Chief Financial Officer ASSIGNEE: STANFORD INTERNATIONAL BANK LTD.
By:   /s/ James M. Davis   Name:   James M. Davis   Title:   Chief Financial
Officer

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned, intending to be legally bound, hereby acknowledges receipt of
the foregoing Collateral Assignment Agreement, and consents to the provisions
thereof and the assignment of rights therein, notwithstanding any term or
provision contained in any other agreement or document to the contrary;
provided, however, the liability of the undersigned shall be no greater than the
liability of the undersigned under the Credit Agreement (with respect to
Borrower) and the Guaranty (with respect to Guarantor) referred to in such
Assignment by virtue of its execution of this Acknowledgment and Consent.

This Acknowledgment and Consent has been duly authorized by all requisite
corporate and other action on the part of the undersigned and is the legal valid
and binding obligation of the undersigned enforceable against them in accordance
with its terms.

Any capitalized terms used herein shall have the meanings ascribed to them in
the foregoing Collateral Assignment Agreement.

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgment and Consent as of the 2nd day of October, 2007

 

DESCA HOLDING, LLC. By:   /s/ Jorge Enrique Alvarado Amado   Name:   Jorge
Enrique Alvarado Amado   Title:   Managing Member

 

/s/ Jorge Enrique Alvarado Amado Jorge Enrique Alvarado Amado, individually

 

5